SALES AGENCY & DISTRIBUTION AGREEMENT




This Agreement is made effective (the “Effective Date”) as of the 22 day of
January, 2010.


BETWEEN:


BRAND NEUE, CORP
105 SE Executive Drive, Suite 13
Bentonville, Arkansas, USA   72712


(“BN”)


and


RYANSTAR PRODUCTS, LLC
105 SE Executive Drive, Suite 13
Bentonville, Arkansas, USA   72712
(“RYANSTAR”)




(BN and RYANSTAR being hereinafter singularly also referred to as a “Party” and
collectively referred to as the “Parties” as the context so requires).


STATEMENT OF PURPOSE


RYANSTAR has entered into, and continues to enter into, certain agreements
(“Distribution Agreements”) whereby RYANSTAR has secured the rights to market,
sell and distribute the unique products (“Products”) of various
companies.  RYANSTAR desires to appoint BN as RYANSTAR’s exclusive marketing
sales and distribution agent under these Distribution Agreements.  The
Distribution Agreements are identified in Exhibit “A” hereto and as may be
modified from time to time.


NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
promises, covenants and agreements herein contained, THE PARTIES HERETO COVENANT
AND AGREE WITH EACH OTHER as follows:


Article 1


SCOPE OF AGREEMENT


1.1           Appointment.   RYANSTAR hereby appoints BN as RYANSTAR’s exclusive
marketing, sales and distribution agent under the Distribution Agreements, and
BN hereby accepts such appointment and agrees to perform the following services
(“Services”):


1.1.1                      BN agrees to act as RYANSTAR’s exclusive sales agent
and distributor for the Products sold pursuant to the terms of the Distribution
Agreements.
 
 
 

--------------------------------------------------------------------------------

 

1.1.2   BN agrees to purchase all Products, related to the Distribution
Agreements through RYANSTAR.


1.2           BN Obligations.   BN warrants that all costs, obligations and any
other burdens or liability related only to the marketing, sales and distribution
of the Products of the Distribution Agreements are borne solely by BN.


1.3           Term.  This Agreement shall be in effect until terminated by
either party upon sixty (60) days written notice.




Article 2


CONFIDENTIAL INFORMATION AND RELATIONSHIP




2.1           Confidential Information.   No information in respect to this
Agreement or furnished by any Party hereto in respect of the activities carried
out in connection with or related to this Agreement or the Agreements shall be
published or disclosed to third parties by any Party without the prior written
consent of the other Party, but such consent in respect of the reporting of
factual data shall not be unreasonably withheld, and shall not be withheld in
respect of information required to be publicly disclosed pursuant to applicable
laws or court orders.


2.2           Relationship of Parties.  The parties agree that BN shall perform
the Services required hereunder as an independent contractor, and not as an
employee, franchisee, joint venturer or partner of RYANSTAR for any purpose
whatsoever.  RYANSTAR shall not control the manner or prescribe the method by
which the Services are performed by BN hereunder and BN shall be solely
responsible for its acts while engaged in the performance of the Services
hereunder.  The employees and agents of each party shall not be considered
employees or agents of the other for any purpose.  BN is not authorized to act
on behalf of or bind RYANSTAR or any affiliate of BN in any manner.  If this
Agreement is determined by a final decision of a court, administrative agency or
arbitrator of competent jurisdiction to create a franchise, partnership or other
relationship other than independent contractor, then this Agreement will
immediately and automatically terminate.




Article 3


GENERAL PROVISIONS




3.1           Entire Agreement.   This Agreement constitutes the entire
agreement between the Parties hereto and supersedes every previous agreement,
communication, expectation, negotiation, representation or understanding,
whether oral or written, express or implied, statutory or otherwise, between the
Parties with respect to the subject matter of this Agreement.


3.2           Enurement and Capacity.   This Agreement will enure to the benefit
of and will be binding upon the Parties, their respective heirs, executors,
administrators and assigns.  The Parties hereto have full legal right and
capacity to enter into and effect the terms of this Agreement and have each
sought counsel as to their obligations and their capacity, under prevailing
securities law or otherwise, to effect the Agreement hereby contained.  Neither
this Agreement nor any rights hereunder may be assigned by any Party except with
the written permission of the other Party, which permission may be with held
without reason.
 
 
-2-

--------------------------------------------------------------------------------

 

3.3           Notice.   Each notice, demand or other communication required or
permitted to be given under this Agreement shall be in writing and shall be
delivered to the Party or Parties entitled to receive the same, at the address
for such Party or Parties specified above.  The deemed date of receipt of such
notice, demand or other communication shall be the second business day following
the date of actual delivery thereof if electronically or physically
delivered.  If delivered by mail then the deemed date of delivery shall be the
tenth day following mailing of notice, absent postal disruptions in which event
it shall be the actual date of delivery to the recipient.  Any Party may at any
time and from time to time notify the other Party in writing of a change of
address and the new address to which notice shall be given to it thereafter
until further change.


3.4           Applicable Law.   This Agreement will be governed exclusively by
and construed and enforced in accordance with the laws prevailing in Arkansas
and in the courts thereof.


3.5           Further Assurances.   The Parties hereto hereby, jointly and
severally, covenant and agree to forthwith, upon request, execute and deliver,
or cause to be executed and delivered, such further and other deeds, documents,
assurances and instructions as may be required by the Parties hereto or their
respective counsel in order to carry out the true nature and intent of this
Agreement.


3.6           Counterparts and Facsimile.   This Agreement may be signed by the
Parties hereto in as many counterparts as may be necessary, each of which so
signed shall be deemed to be an original, and may be exchanged by facsimile and
such counterparts and facsimiles together shall constitute one and the same
instrument and notwithstanding the date of execution will be deemed to bear the
Effective Date as set forth on the front page of this Agreement.


IN WITNESS WHEREOF the Parties have hereunto set their hands and given their
agreement as of the Effective Date.


RYANSTAR PRODUCTS, LLC
BRAND NEUE, CORP
                       
By:
       
By:
          
 
 
       
Printed Name: John J. Ryan III
Printed Name:  Adi Muljo
                       
Title:  President
Title:  CEO, Chairman of the Board


 
-3-

--------------------------------------------------------------------------------

 

EXHIBIT “A”




Description of Agreement
Products
Date of Agreement
Projects/ Application :  LinRoc double piston can
With actuator for all personal care, food, insecticides, lubricants, and air
freshener applications
Companies : Wal-Mart Stores, inc, its subsidiaries and affiliates
Milestones:
1st after 6 months first order should be placed
2nd sales of Lindal products of U$1.5 mill in the first year
3rd  sales of lindal products of U$2.5 mill in the second year
4th  sales of lindal products of U$4.5 mill in the per year for the third,
fourth, and fifth year .
Period of time:
Five years from the effective date of the agreement and shall renew
automatically for another five year term should all established milestones be
met
Linroc Double Piston Can With Actuator
Oct 8, 2009
 
Grant of Exclusive license:
Seller does hereby grant to buyer the exclusive sales and distribution right in
the United States of America, Canada, and Mexico
Period of Time : October 1st 2019
Milestones : 3mill pieces over two years
Click gun :
 
July 16, 2009
Attached
Agreement
Stasafe
Hand Sanitizer
Nov 17, 2009
                                   

 
 
-4-

--------------------------------------------------------------------------------

 